DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/521230, filed on 07/24/2019. Claims 1-15 are still pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, line 2, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 7, line 2, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 10, line 3, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the limitation "at least one receiving element… being configured for receiving and being connected to the control element and the connection element" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim. However, it appears from Fig. 3 in the drawings that the receiving element, ref. 34, is only directly connected to the connection element, ref. 32, and not directly connected to the control element, ref. 30. Since the connecting element, ref. 32, is between the control element, ref. 30, and the receiving element, ref. 34, the current claim language makes it unclear if this limitation is trying to say the receiving element is directly connected to both the connecting and the control element, or just directly connected to the connecting element, or configured to receive just one or both of the connection and control element, respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-12, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1982944 to Kadoi et al (henceforth referred to as Kadoi).
Regarding claims 1-4, 6-12, Kadoi discloses an elevator car (i.e. Fig. 1) comprising: 
an interior space (i.e. Fig. 1, ref. 1) for accommodating passengers and/or cargo; 
a structural ceiling (i.e. Fig. 4, ref. 4, 5) arranged at the top of the elevator car with a rescue opening (i.e. Fig. 2, ref. 6) formed within the structural ceiling; 
a decorative ceiling (i.e. Fig. 1, ref. 7, 8) arranged below the structural ceiling with in the interior space; wherein the decorative ceiling is movable between a closed position (i.e. Fig. 1) in which it extends basically parallel to the structural ceiling and at least one opening positon (i.e. Fig. 2) in which it extends into the interior space; and 
a control element (i.e. Fig. 6, ref. 10) which is selectively attachable to the structural ceiling and to the decorative ceiling, respectively, wherein the control element, when attached to the decorative ceiling, is configured for allowing a person locating a person located on top of the elevator car to move the decorative ceiling between its closed position and at least one open position in a controlled manner (i.e. Fig. 6, ref. 10 and 7 dotted lined-solid line). 
Further comprising a locking mechanism (i.e. Fig. 8 shows full lock mechanism, Fig. 5, ref. 16 shoes placement of lock) configured for locking the decorative ceiling in its closed position, wherein the locking mechanism is unlockable from outside the elevator car, in particular from the top of the elevator car. 
Wherein the structural ceiling comprises at least one unlocking opening (i.e. Fig. 2, ref. 6) providing access to the locking mechanism for unlocking the decorative ceiling. 

Wherein the control element comprises at least one opening (i.e. Fig. 5, ref. 19) for fixing the control element to the structural ceiling and/or to the decorative ceiling (i.e. Fig. 6, ref. 22 extends through a hole in ref. 10) by means of a fixing element (i.e. Fig. 5, ref. 18 fixes ref. 19 to structural ceiling and Fig. 6, ref. 22 fixes ref. 10 to the decorative ceiling) extending through the at least one opening. 
Comprising at least one connection element (i.e. Fig. 15, ref. 18 connects ref. 19 to the structural ceiling and Fig. 16, ref. 23, 21 connects ref. 10 to the decorative ceiling), in particular a bar or a bracket, mounted to a first end of the control element and configured for being selectively fixed to the structural ceiling or to the decorative ceiling, respectively. 
Further comprising a security element (i.e. 6, ref. 20), in particular a security cable, extending between the connection element and the decorative ceiling. 
Comprising at least one receiving element (i.e. Fig. 13, ref. 40) securely mounted to, or formed integrally with (i.e. in this case formed integrally with), the structural ceiling and being configured for receiving and being connected to the control element and/or a connection element mounted to the control element. 
Wherein the control element and/or the connection element are fixable to the receiving element by means of a first fixing element (i.e. Fig. 13, ref. 18 fixes the control element), in particular a screw. 

 An elevator system (i.e. paragraph 0001) comprising an elevator car (i.e. Fig. 1) according to claim 1. 

Claim(s) 1, 4-5, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2008-044734 to Yamada et al (henceforth referred to as Yamada).
Regarding claims 1, 4-5, and 12-15, Yamada discloses an elevator car (i.e. Fig. 1, ref. 1) comprising: 
an interior space (i.e. Fig. 4, ref. 1) for accommodating passengers and/or cargo; 
a structural ceiling (i.e. Fig. 1, ref. 2) arranged at the top of the elevator car with a rescue opening (i.e. Fig. 2, opening shown when ref. 4b is opened) formed within the structural ceiling; 
a decorative ceiling (i.e. Fig. 1, ref. 4, 4a, 4b, 4c) arranged below the structural ceiling with in the interior space; wherein the decorative ceiling is movable between a closed position (i.e. Fig. 1) in which it extends basically parallel to the structural ceiling and at least one opening positon (i.e. Fig. 3) in which it extends into the interior space; and 
a control element (i.e. Fig. 2, ref. 9) which is selectively attachable to the structural ceiling and to the decorative ceiling, respectively, wherein the control element, when attached to the decorative ceiling, is configured for allowing a person locating a person located on top of the elevator car to move the decorative ceiling between its closed position and at least one open position in a controlled manner (i.e. Fig. 2). 

Wherein the control element comprises a longitudinal element (i.e. Fig. 2, ref. 9), in particular a strap, a belt, a cable, or a rope (i.e. Machine Translation lines 192-193). 
An elevator system (i.e. paragraph 0002) comprising an elevator car (i.e. Fig. 1, ref. 1) according to claim 1. 
Regarding claims 13-15, Yamada discloses a method of providing access to the interior space (i.e. Fig. 1, ref. 1) according to claim 1, wherein the method includes: 
attaching the control element to the decorative ceiling (i.e. Fig. 3, ref. 9 and 4b); and 
using the control element for controllably moving the decorative ceiling from its closed position to into an open position (i.e. Fig. 2). 
Wherein the method includes attaching the control element to the decorative ceiling (i.e. Fig. 3, ref. 9 and 4b); 
unlocking the locking mechanism (i.e. Machine Translation line 160); and 
using the control element for controllably moving the decorative ceiling from its closes position into an open position (i.e. Fig. 2).
Further includes using the control element for moving the decorative ceiling from the open position into its closes position (i.e. not shown but capable of using ref. 9 to close ref. 4b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-044734 to Yamada et al in view of EP 1982944 to Kadoi et al. 
Regarding claims 2-3, Yamada teaches a locking element but does not specifically teach the structures of the locking mechanism. However, Kadoi teaches a similar elevator car (i.e. Fig. 1, ref. 1) with a structural ceiling (i.e. Fig. 4, ref. 4, 5) arranged at the top of the elevator car with a rescue opening (i.e. Fig. 2, ref. 6) formed within the structural ceiling and a decorative ceiling (i.e. Fig. 1, ref. 7, 8) arranged below the structural ceiling with in the interior space; wherein the decorative ceiling is movable between a closed position (i.e. Fig. 1) in which it extends basically parallel to the structural ceiling and at least one opening positon (i.e. Fig. 2) in which it extends into the interior space wherein the elevator car further comprises a locking mechanism (i.e. Fig. 8 shows full lock mechanism, Fig. 5, ref. 16 shoes placement of lock) configured for locking the decorative ceiling in its closed position, wherein the locking mechanism is unlockable from outside the elevator car, in particular from the top of the elevator car. Wherein the structural ceiling comprises at least one unlocking opening (i.e. Fig. 2, ref. 6) providing access to the locking mechanism for unlocking the decorative ceiling. Therefore, it would have been obvious to one of ordinary skill in the art to use a locking mechanism as taught in Kadoi in the elevator car as taught in Yamada to lock and keep the movable panel in the decorative ceiling in place during normal operation of the elevator and there would have been reasonable expectation of success. 
Conclusion

WO 2006/126254 to Yamada teaches an elevator with a structural ceiling flap and an escape door that opens into the elevator interior with a lock;
US Patent Application Publication No. 2018/0105394 to Hill et al teaches an elevator escape hatch that opens into the elevator interior with a lock.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DIEM M TRAN/Examiner, Art Unit 3654